     JAMES P. KEMP, ESQ.
1
     Nevada Bar No. 6375
2    KEMP & KEMP
     7435 W. Azure Dr., Suite 110
3    Las Vegas, Nevada 89130
     (702) 258-1183/(702) 258-6983 fax
4
     jp@kemp-attorneys.com
5
     BARBARA W. GALLAGHER, ESQ.
6    Nevada Bar No. 5315
7
     KIDWELL & GALLAGHER
     790 Commercial Street
8    Elko, NV 89801
     (775) 738-1000/(775-753-8600 fax
9    barbara@kidwellgallagher.com
10
     Attorneys for Plaintiff EUFEMIA GUILLEN
11
                                 UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13                                                ***
     EUFEMIA GUILLEN,                                 )
14                                 Plaintiff,         )
     vs.                                              ) Case No.: 3:20-cv-317-MMD-WGC
15
                                                      )
16   B.J.C.R. L.L.C., a Nevada Limited Liability      )
     Company; B.J.H.S., LLC., a Nevada Limited        )
17   Liability Company; R.C.S.J., LLC, a Nevada       )
     Limited Liability Company; Dhilan One L.L.C., a ) STIPULATION AND ORDER
18
     Nevada Limited Liability Company; CHAMPAK ) REGARDING ECF NO. 25
19   LAL, an Individual; and BHARAT B. LAL, an        )
     Individual,                                      )
20                                                    )
                                   Defendants.        )
21
                                                      )
22

23

24
            On June 4, 2021 the court held a Status Conference regarding the parties Discovery Status

25   Report (ECF No. 23). The parties were directed to further meet and confer regarding the production
26   of Plaintiff’s immigration records requested by Defendants’ Requests for Production Nos. 6, 7, 8,
27
     and 9. After further meet and confer efforts the Plaintiff has supplemented her Responses to the
28




                                                     1
     Requests at issue and has agreed to obtain the records from the United States Citizenship and
1

2    Immigration Services (USCIS) and produce them to Defendants subject to a tailored stipulated

3    protective order for the documents that should be kept confidential. Plaintiff’s counsel will provide
4
     certification that the USCIS records have been requested no later than July 16, 2021. The parties
5
     hereby stipulate that this resolves the prior disagreement on these Requests and the briefing
6

7
     requested by the court will not be necessary. The court is requested to vacate its order for briefing as

8    such briefing has become moot.
9

10   DATED this 9th day of July, 2021.                DATED this 9th day of July, 2021.
11
     KEMP & KEMP, ATTORNEYS AT LAW                    SIMONS HALL JOHNSTON PC
12

13
     /s/ James P. Kemp                                /s/ Sandra C. Ketner
14
     James P. Kemp, Esq.                              Anthony L. Hall
15   Nevada Bar No. 6375                              Nevada Bar No. 5977
     Kemp & Kemp, Attorneys at Law                    Sandra C. Ketner
16
     7435 W. Azure Drive, Suite 110                   Nevada Bar No. 8527
17   Las Vegas, Nevada 89130                          6490 S. McCarran Blvd., Ste. F-46
     Attorneys for Plaintiff                          Reno, NV 89509
18                                                    Attorneys for Defendants
19

20
                                                    ORDER
21

22          IT IS SO ORDERED

23

24

25                                                 UNITED STATES MAGISTRATE JUDGE

26

27
                                                   DATED:      July 12, 2021
28




                                                        2
